MEMORANDUM ***
The state court wasn’t unreasonable in holding that Porter could be forced to wear a stun belt during his trial. 28 U.S.C. § 2254(d)(2). “[Compelling circumstances” justified the use of the stun belt, Duckett v. Godinez, 67 F.3d 734, 748 (9th Cir.1995), and there was evidence supporting a finding that the stun belt didn’t impair Porter’s ability to effectively communicate with his lawyers.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.